      Case 1:21-cv-02808-ALC-KHP Document 15 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                         06/11/2021
SOUTHERN DISTRICT OF NEW YORK


HELEN SWARTZ, Individually,                       :
                                                  :
               Plaintiff,                         :
                                                  :
vs.                                               :      Case No.: 1:21-cv-02808-ALC-KHP
                                                  :
NY STONE STREET HOTEL XLIII                       :
OPERATOR LLC, a Delaware Limited                  :
Liability Company,                                :
                                                  :
            Defendant.
_______________________________________/


                      FIRST MOTION TO ADJOURN CONFERENCE


         COMES NOW Plaintiff Helen Swartz, by and through undersigned counsel, and hereby

moves this Honorable Court to adjourn the Initial Case Management Conference set for August

11, 2021, at 10:45 a.m., and as cause therefore would show as follows:


         1.    The undersigned was just informed via email, on June 8, 2021, at 3:26 p.m., that

the property which forms the basis of this lawsuit was sold.


         2.    Plaintiff’s research shows that the subject property was sold on May 26, 2021.

Accordingly, it is Plaintiff’s desire to file an Amended Complaint showing the new property

owner.

         WHEREFORE, Plaintiff respectfully moves this Court to adjourn the Initial Case

 Management Conference for sixty (60) days, to allow Plaintiff time to seek permission to file an

 Amended Complaint, serve same, and attempt to negotiate a settlement, thus conserving judicial

 resources and attorneys’ time and expense.
                Case 1:21-cv-02808-ALC-KHP Document 15 Filed 06/11/21 Page 2 of 2




          Dated: June 9, 2021                               Respectfully submitted,

                                                            /s/ Lawrence A. Fuller
                                                            Lawrence A. Fuller, Esq. (LF 5450)
                                                            FULLER, FULLER & ASSOCIATES, P.A.
                                                            12000 Biscayne Blvd., Suite 502
                                                            North Miami, FL 33181
                                                            (305) 891-5199
                                                            (305) 893-9505 - Facsimile
                                                            Lfuller@fullerfuller.com

                                                            Counsel for Plaintiff Helen Swartz




                                             CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that on this 9th day of June, 2021, the foregoing was filed via

           the Court’s CM/ECF system, which will automatically notice counsel for Defendant:

                                                Erik D. Mass, Esq.
                                         OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.
                                         599 Lexington Avenue, 17th Floor
                                              New York, NY 10022
                                             erik.mass@ogletree.com

APPLICATION GRANTED: The Initial Case
Management Conference in this matter that is
scheduled for Wednesday, August 11, 2021 at 10:45
a.m. in Courtroom 17D, 500 Pearl Street, New          /s/ Lawrence A. Fuller
York, NY 10007 is hereby rescheduled to               Lawrence A. Fuller, Esq.
Wednesday, October 13, 2021 at 10:00 a.m.             (LF5450) Fuller, Fuller &
                                                      Associates, P.A.
                                                      12000 Biscayne Boulevard, Suite
                                                      502 North Miami, FL 33181
                                                      Telephone: (305) 891-5199
                                                      Facsimile: (305) 893-9505
                                                      Lfuller@fullerfuller.com

                                                      Counsel for Plaintiff Helen Swartz
                                06/11/2021
